Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 11/12/2021. In virtue of this communication, claims 1-2, 4, 6-8, 11-12 and 14 are currently pending in the instant application. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (US 2017/0364888 A1).

 	Regarding Claim 1 Ref1 teaches the limitations "A system comprising: 
a payment interface device configured to receive payment information and having a first touch screen display; (see fig. 2 (204) and par. 0034-0036) showing customer device and display for payment);
 	a first payment flow display service instantiated by the payment interface device; (see fig. 3, par. 0034-0036 and 0045-0047); a set of interface screens stored on the payment interface device and accessible to the first payment flow display service; (see fig. 3, par. 0034-0036 and 0045-0047);
a display device having a second touch screen display; a second payment flow display service instantiated by the display device; and (see fig. 2 (202), fig. 4 and par. 0052-0056, showing a merchant device and display for receiving payments);
a secure wireless connection formed by a first short-range wireless protocol module on the payment interface device and a second short-range wireless protocol module on the display device; (see par. 0036 and fig. 2 showing a Bluetooth secure channel between merchant and customer devices);
wherein the first payment flow display service and the second payment flow display service conduct an exchange of messages over the secure wireless connection to execute a payment flow; wherein the payment flow comprises at least: (i) a display of information on the first touch screen display, using both the first payment flow display service and the second payment flow display service, based on information received on the display device; and (ii) an encryption of the payment information received by the payment interface device; and (see fig. 3, 4 and par. 0026-0027, where payment information is encrypted and both devices display services).
wherein the information is displayed on the first touch screen display using at least one interface screen from the set of interface screens, the at least one screen being provided by the first payment flow display service based on one or more messages from the exchange of messages" (see fig. 3 (302) and par. 0045 showing display interface screen on customer user interface device). 


 	Claim 11 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 2 Ref1 teaches the limitations "The system of claim 1, wherein the one or more messages does not include image data" (see par. 0024, “In various examples, the payment object reader 118 can be integral and/or coupled to the merchant device 106 via a direct connection. In some examples, the payment object reader 118 can be communicatively coupled to the merchant device through a wireless connection, such as WiFi, Bluetooth, BLE (Bluetooth low energy), NFC, or other appropriate short-range communication” (i.e. non-image data exchange). 


 	Claim 12 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 4 Ref1 teaches the limitations "The system of claim 1, wherein the payment interface device and the display device are configured to form the secure wireless connection using an authenticated and confidential channel establishment (ACCE) protocol" (see par. 0025, where a variety of protocols are used to exchange information over a secure channel including ACCE).


 	Claim 14 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 6 Ref1 teaches the limitations "The system of claim 1, wherein: the first short-range wireless protocol module is a module of an operating system of the payment interface device; and the first payment flow display service is a software development kit module" (see par. 0022 of Bell, where applications are installed on mobile device for payment flow display and the transceiver is part of device).

	Regarding Claim 7 Ref1 teaches the limitations "The system of claim 6, wherein: the operating system of the payment interface device and an operating system of the display device are incompatible" (see par. 0088 and 0098, where Bell teaches that additional functional components may include an operating system 918 for controlling and managing various functions of the merchant device 900 and for enabling basic user interactions with the merchant device 900 and/or a customer device. Note that operating system compatibility is based on manufacturer).

	Regarding Claim 8 Ref1 teaches the limitations "The system of claim 1, wherein: the first payment flow display service is a native application of an operating system of the payment interface device; and the second payment flow display service is a native application of an operating system of the display device" (see par. 0022 of Bell, where applications are installed on mobile device and merchant device for payment flow display and the transceiver is part of device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claims 1 and 11 above, and further in view of Tschache et al. (US 20170244566 A1). 

 	Regarding Claim 13 Bell teaches the limitations "The method of claim 11, but does not explicitly disclose the limitation “further comprising: forming the secure wireless connection using an elliptical curve key exchange; and encrypting the messages exchanged over the secure wireless connection using a symmetric block cipher."
 	In the same field of endeavor Tschache discloses a system for choosing cryptographic functions and key exchange where elliptical curve keys and using symmetric block ciphers (see abstract, fig. 1, par. 0026, Table 1-3). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement elliptical curve key exchange and symmetric block cipher as taught by Tschache in the system of Bell, in order to protect data exchange between components (see par. 0013).  

 	Claim 3 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claims 1 and 11 above, and further in view of Wall et al. (US 2018/0167204 A1). 

 	Regarding Claim 15 Bell teaches the limitations the method of claim 11, but does not explicitly disclose the limitation “further comprising: transmitting a first key from a cloud architecture to the payment interface device over a first secure channel; transmitting a second key from the cloud architecture to the display device over a second secure channel; and forming the secure wireless connection between the payment interface device and the display device using the first key and the second key."
 	In the same field of endeavor Wall teaches a system and method for multi-region encryption redundancy where key pairs are distributed from cloud architecture for forming connections between devices (see abstract, fig. 1 and par. 0007 and 0017).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement elliptical curve key exchange and symmetric block cipher as taught by Wall in the system of Bell, in order to securely form connections and encrypt data (see abstract). 

 	Claim 5 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Claims 9-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claims 1 and 11 above, and further in view of Jakobsson (US 2020/0196110 A1). 

	Regarding Claim 16 Bell teaches the limitations the method of claim 11, but does not explicitly teach “further comprising: 
determining, using a first short-range wireless module on the payment interface device, that the payment interface device is not currently paired; maintaining, based on the determination that the payment interface device is not currently paired, the payment interface device in a discoverable mode; determining, using a second short-range wireless module on the display device, that the display device is not currently paired; and maintaining, based on the determination that the display device is not currently paired, the display device in a discovering mode.”
First it is noted this is inherent in the Bluetooth specification, where if not paired the device is maintained in a discovery mode to be paired with devices proximate). 
To show this, reference is made to Jakobsson in the same field of endeavor who shows that when paired the device is non-discoverable, and when un-paired the device is discoverable (see abstract and par. 0467). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement discovery mode when not paired as taught by Jakobsson in the system of Bell, in order to quickly pair with proximate devices by discovering them (see par. 0467).   

 	Claim 9 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

Regarding Claim 17 Bell teaches the limitations the method of claim 16, but does not explicitly teach “further comprising: determining, using a first short-range wireless module on the payment interface device, that the payment interface device is currently paired; and maintaining, based on the determination that the payment interface device is currently paired, the payment interface device in an undiscoverable mode."  
First it is noted this is inherent in the Bluetooth specification, where if not paired the device is maintained in a discovery mode to be paired with devices proximate). 
To show this, reference is made to Jakobsson in the same field of endeavor who shows that when paired the device is non-discoverable, and when un-paired the device is discoverable (see abstract and par. 0467). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement non-discovery mode when paired as taught by Jakobsson in the system of Bell, in order to not allow slave devices to attempt to connect (i.e. place is non-discovery mode) when the specification does not allow it and when they are already paired (see par. 0467).    

 	Claim 10 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Claim 18 is rejected for the same reasons set forth above in claim 6 because the claims have similar limitations or have been addressed.

	Claim 19 is rejected for the same reasons set forth above in claim 7 because the claims have similar limitations or have been addressed.

	Claim 20 is rejected for the same reasons set forth above in claim 8 because the claims have similar limitations or have been addressed.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Bilodeau/
Primary Examiner, Art Unit 2648